2019 UT App 99



               THE UTAH COURT OF APPEALS

                      BURRIS WOLLSIEFFER,
                          Appellant,
                              v.
                     HEATHER WOLLSIEFFER,
                          Appellee.

                             Opinion
                        No. 20170645-CA
                        Filed June 6, 2019

           Third District Court, Salt Lake Department
                 The Honorable Matthew Bates
                          No. 154905336

                Burris Wollsieffer, Appellant Pro Se
          Courtney Cooper, Ryan A. Rudd, and Bruce M.
               Pritchet Jr., Attorneys for Appellee

JUDGE MICHELE M. CHRISTIANSEN FORSTER authored this Opinion,
   in which JUDGES GREGORY K. ORME and JILL M. POHLMAN
                        concurred.

CHRISTIANSEN FORSTER, Judge:

¶1     Burris Wollsieffer (Father) petitioned for modification of
the parties’ settlement agreement and the Illinois judgment
dissolving their marriage. Heather Wollsieffer (Mother) moved
the court to hold Father in contempt for his refusal to comply
with certain terms of that judgment. After a bench trial, the trial
court found Father in contempt for his failure to satisfy his child
support obligations and awarded Mother the attorney fees she
incurred in her enforcement proceeding. The court also modified
Father’s child support obligations. Father appeals. We affirm
and remand to the trial court for a determination of Mother’s
attorney fees reasonably incurred on appeal.
                    Wollsieffer v. Wollsieffer


                       BACKGROUND

¶2     Father and Mother divorced in Illinois in 2013. They
entered into a settlement agreement, and based upon that
agreement, an Illinois court issued a judgment (Illinois Divorce
Judgment) awarding Mother sole custody of the parties’
children, subject to Father’s parent-time. Based on his income,
the court ordered Father to pay $935.85 as child support every
two weeks. Moreover, the Illinois court directed Father to
provide additional child support in the amount of 32% of any
net bonuses and any income earned in excess of his annual
income used for calculating child support (Additur Provision).
The Illinois Divorce Judgment required each party to pay
one-half of the daycare expenses for the children. When the
decree was entered, the parties were living in different states.
They anticipated daycare expenses of $2,000 per month, due in
part to Mother’s work-related travel. In the settlement
agreement, the parties acknowledged that Mother planned “to
move to the state of California” with the children, and Father,
who resided in South Dakota at the time, was “moving to
Florida.”

¶3     In 2015, both parties briefly resided in Utah and Father
registered the Illinois Divorce Judgment with the Utah court. In
August 2015, Father petitioned for modification of the Illinois
Divorce Judgment, alleging that a substantial and material
change in circumstances justified altering the existing orders.
Father primarily sought a reduction in his child support
obligation, but he also requested that the court “make equitable
orders regarding parent time and award [Father] statutory
parent time” because Mother had allegedly been interfering with
his parent-time. Father served Mother with the petition to
modify in October 2015.

¶4    Mother moved to dismiss Father’s petition, arguing that
Father had failed to establish a substantial and material change



20170645-CA                    2                 2019 UT App 99
                     Wollsieffer v. Wollsieffer


in circumstances that would support modification of his child
support obligation and the parent-time provisions of the Illinois
Divorce Judgment. The court agreed with Mother that the
parent-time provisions of Father’s petition to modify should be
dismissed but denied Mother’s motion to dismiss with respect to
the modification of the child support provisions. Mother also
filed an order to show cause alleging that Father had failed to
stay current on child support and daycare expenses as ordered
by the Illinois Divorce Judgment. The parties proceeded to trial
in April 2017 on these issues.

¶5      After hearing testimony and reviewing the evidence
offered at trial, the court determined that both parties’ incomes
had materially increased and that the change in incomes justified
a modification of the Illinois Divorce Judgment. Although the
parties’ incomes had both increased, Father’s child support
obligation, calculated pursuant to the Utah child support
guidelines, changed only minimally. The trial court ordered that
child support be paid monthly rather than every other week and
eliminated the original 32% Additur Provision from the Illinois
Divorce Judgment. Lastly, the court ordered the modification to
apply retroactively beginning January 1, 2016. In fixing this date,
the court reasoned that the children lived in Utah for only the
latter part of 2015 and that they should therefore benefit from the
Illinois Divorce Judgment’s Additur Provision for that year.

¶6     Among other evidence presented at trial, each party
offered an exhibit detailing the payments Father had made for
child support and daycare expenses since the Illinois Divorce
Judgment was entered in 2013. Relying on Mother’s exhibit, the
trial court determined that Father failed to pay $1,401.08 in
past-due child support and $5,520 in daycare expenses. For
Father’s refusal to comply with the Illinois Divorce Judgment
and meet these obligations, the trial court held Father in
contempt. The trial court further determined that Father received
income in 2015 above the Additur Provision’s threshold,



20170645-CA                     3                 2019 UT App 99
                     Wollsieffer v. Wollsieffer


triggering his obligation to pay an additional amount of child
support for that year. Pursuant to the terms of the Illinois
Divorce Judgment, the trial court concluded that 32% of Father’s
excess 2015 income—calculated to be approximately $10,000
over the threshold—should have been directed to the parties’
children in the form of additional child support. Because Father
provided no child support under the Additur Provision for 2015,
the court found Father in contempt and ordered him to pay
$3,205 in unpaid additional child support. In total, the court
found that Father was $10,126 in arrears.

¶7      Each party requested an award of attorney fees at the end
of trial. The trial court denied Father’s request for fees for his
modification action because he was not impecunious. See Davis
v. Davis, 2011 UT App 311, ¶ 22, 263 P.3d 520 (“To recover costs
and attorney fees in proceedings on a petition to modify a
divorce decree, the requesting party must demonstrate his or her
need for attorney fees, the ability of the other spouse to pay, and
the reasonableness of the fees.” (quotation simplified)); see also
Utah Code Ann. § 30‑3‑3(1) (LexisNexis Supp. 2018). However,
the court identified two other statutory bases supporting an
award of attorney fees in this action: the contempt statute, see
generally id. §§ 78B-6-311 to -317 (LexisNexis Supp. 2018), and
Utah Code section 30-3-3(2), which authorizes an award of
attorney fees and costs in any action to enforce an order of child
support to the party that “substantially prevailed upon the claim
or defense.” Concluding that Mother “prevailed on her
enforcement action,” the court awarded her attorney fees, but
limited that award specifically to counsel’s time spent on the
portion of the litigation focused on successfully proving Father’s
contempt. Supporting this conclusion, the trial court observed
that Mother “filed an order to show cause in which she alleged
that [Father] was delinquent in his existing support obligations”
and that the court “held [Father] in contempt for failing to
comply with the existing support order.” The trial court also
noted that “some of [Mother’s] enforcement efforts were



20170645-CA                     4                 2019 UT App 99
                     Wollsieffer v. Wollsieffer


unsuccessful,” particularly her argument that “[Father’s] income
was much higher than he was claiming.”

¶8     Considering Mother’s counsel’s affidavit and supporting
documents, including a detailed explanation of work performed
and billing rates, the trial court ultimately awarded Mother
$12,300 in enforcement-related attorney fees.


            ISSUES AND STANDARDS OF REVIEW

¶9   Father appeals.1 He first contends that the trial court erred
when it determined that Mother substantially prevailed on her

1. Father asserts a total of six issues on appeal. We address the
merits of two of those issues and discuss Father’s two
unpreserved issues in the body of the opinion. Father’s
remaining arguments are discussed below: Father argues that
the trial court should have credited him with alleged child
support overpayments made “shortly before” entry of the
Illinois Divorce Judgment. He also contends that the trial court
erred when it dismissed his petition to modify the parent-time
provisions of the Illinois Divorce Judgment. Because Father cites
no supporting authority and offers no reasoned analysis on
either of these issues, we conclude that he has inadequately
briefed them and we do not consider them further. See Utah R.
App. P. 24(a)(8) (requiring an appellant to “explain, with
reasoned analysis supported by citations to legal authority and
the record, why the party should prevail on appeal”). As a
self‑represented party, Father is entitled to “every consideration
that may reasonably be indulged,” Allen v. Friel, 2008 UT 56,
¶ 11, 194 P.3d 903 (quotation simplified), though “we will
ultimately hold him to the same standard of knowledge and
practice as any qualified member of the bar,” Robinson v. Jones
Waldo Holbrook & McDonough, PC, 2016 UT App 34, ¶ 28, 369
P.3d 119.
                                                     (continued…)


20170645-CA                     5                 2019 UT App 99
                      Wollsieffer v. Wollsieffer


motion to enforce the Illinois Divorce Judgment and therefore
erred in awarding her the attorney fees she incurred. 2 “The
decision to award or deny attorney fees in domestic cases is
within the [trial] court’s sound discretion, and we will disturb
the decision only if the [trial] court abuses that discretion.” Gore
v. Grant, 2015 UT App 113, ¶ 11, 349 P.3d 779. Moreover, we
“review the trial court’s determination as to who was the
prevailing party under an abuse of discretion standard,” R.T.
Nielson Co. v. Cook, 2002 UT 11, ¶ 25, 40 P.3d 1119, but the trial
court’s “interpretation of a statute is a question of law that we
review for correctness,” Stephens v. Stephens, 2018 UT App 196,
¶ 20, 437 P.3d 445 (quotation simplified). We will reverse a trial
court’s award of attorney fees if it fails to provide adequate
findings of fact. Anderson v. Anderson, 2018 UT App 19, ¶ 22, 414
P.3d 1069.



(…continued)
        Father’s remaining claims of error—the trial court’s
selection of a date to retroactively apply the modified divorce
decree and its allegedly incorrect interpretation of the Additur
Provision in the Illinois Divorce Judgment—are discussed in
Part III of this opinion. But our conclusion that these issues were
not preserved for appellate review obviates the need to recite the
standards of review that would otherwise apply to those issues.
See Cheek v. Clay Bulloch Constr. Inc., 2016 UT App 227, ¶ 14 n.3,
387 P.3d 611.

2. Father contends that the trial court “incorrectly interpreted”
Utah Code section 30-3-3(2) when it awarded attorney fees to
Mother. Although seemingly framing this issue as one of
statutory interpretation, Father challenges only the trial court’s
factual determination that Mother prevailed on her petition to
enforce the Illinois Divorce Judgment. We accordingly limit our
review to this question.




20170645-CA                      6                 2019 UT App 99
                       Wollsieffer v. Wollsieffer


¶10 Father also contends that the trial court erred by
miscalculating his arrearages under the Illinois Divorce
Judgment for his share of the children’s expenses. Specifically,
Father contends that the trial court overlooked overpayments he
allegedly made between October 2013 and July 2015. We review
the trial court’s factual findings for clear error. Kimball v. Kimball,
2009 UT App 233, ¶ 14, 217 P.3d 733.

¶11 Finally, both parties seek attorney fees on appeal.
“Generally, when the trial court awards fees in a domestic action
to the party who then substantially prevails on appeal, fees will
also be awarded to that party on appeal.” Osguthorpe v.
Osguthorpe, 872 P.2d 1057, 1059 (Utah Ct. App. 1994) (quotation
simplified).


                             ANALYSIS

                     I. Award of Attorney Fees

¶12 Father argues that the trial court abused its discretion
when it awarded attorney fees to Mother and when it fixed the
amount of that award. We conclude that the trial court
sufficiently supported its decision to award attorney fees to
Mother and that the court did not exceed its discretion in fixing
the amount of that award.

¶13 Utah Code section 30-3-3(2) authorizes an award of costs
and attorney fees “[i]n any action to enforce an order of custody,
parent-time, child support, alimony, or division of property in a
domestic case” upon the court’s determination “that the party
substantially prevailed upon the claim or defense.” Utah Code
Ann. § 30-3-3(2) (LexisNexis Supp. 2018); see also Gore v. Grant,
2015 UT App 113, ¶ 25, 349 P.3d 779 (“When a fee request is
made in an order-enforcement proceeding, . . . the guiding factor
is whether the party seeking an award of fees substantially
prevailed on the claim.” (quotation simplified)). Fees awarded



20170645-CA                       7                 2019 UT App 99
                     Wollsieffer v. Wollsieffer


under subsection (2) “serve no equalizing function but allow the
moving party to collect fees unnecessarily incurred due to the
other party’s recalcitrance.” Connell v. Connell, 2010 UT App 139,
¶ 30, 233 P.3d 836. In other words, when one party refuses to
comply with a court order, thereby compelling another party to
seek its enforcement, that party risks liability for the fees and
costs accrued in the enforcement proceeding. See, e.g., Tribe v.
Tribe, 202 P. 213, 216 (Utah 1921) (observing that if a party
“refuses to comply with the decree, he does so at his peril”).

¶14 Here, Mother filed an order to show cause alleging that
Father had failed to provide child support and other expenses as
required by the Illinois Divorce Judgment, which collectively
amounted to more than $60,000. The trial court ultimately
agreed with Mother, in part, and found Father in contempt
because, despite knowing of his support obligations, he willingly
disobeyed the terms of the Illinois Divorce Judgment. The court
determined that Father failed to pay $1,401 in base child support,
$3,205 in additional child support under the Additur Provision,
and $5,520 in daycare expenses. In total, the trial court found
Father to be more than $10,000 in arrears as a result of unpaid
obligations under the Illinois Divorce Judgment.

¶15 Considering Mother’s request for an award of attorney
fees, the trial court observed that Mother sought to enforce the
provisions of the Illinois Divorce Judgment. 3 And the court


3. We note that both parties requested an award of attorney fees
following trial. The trial court determined that neither party was
eligible for such an award with respect to the petition to modify
because “neither side is impecunious” and both “have the ability
to pay their own fees.” See Utah Code Ann. § 30-3-3(1)
(LexisNexis Supp. 2018) (authorizing an award of attorney fees
and costs in divorce decree modification proceedings in order
“to enable the other party to prosecute or defend the action”);
                                                     (continued…)


20170645-CA                     8                 2019 UT App 99
                     Wollsieffer v. Wollsieffer


concluded that Mother ultimately “prevailed on her enforcement
action” based on the court’s determination that Father was “in
contempt for failing to comply with the existing support order.”
Included in the trial court’s findings regarding why Mother
prevailed, the court refers to its earlier findings and conclusions
in which it resolved both Mother’s enforcement motion and
Father’s petition to modify. It observed that Mother “filed an
order to show cause in which she alleged that [Father] was
delinquent in his existing support obligations.” The trial court
also noted that “some of [Mother’s] enforcement efforts were
unsuccessful,” particularly her argument that “[Father’s] income
was much higher than he was claiming.”

¶16 Mother claimed that Father refused to pay his share of
child support and other expenses as required by the Illinois
Divorce Judgment. As a result, Mother asserted she was left to
“bear [these] costs” of supporting the parties’ children “alone.”
She therefore sought the court’s assistance in enforcing the terms
of the then-existing order. The trial court ultimately found
Father in contempt for his refusal to meet his obligations to his
children, including providing base child support, additional
child support under the Additur Provision, and daycare
expenses.

¶17 Father successfully argued that the amount of additional
child support required under the Additur Provision—a support
amount he nevertheless refused to provide—was significantly


(…continued)
see also Wilde v. Wilde, 969 P.2d 438, 444 (Utah Ct. App. 1998)
(requiring that the award of attorney fees in modification
proceedings “be based on evidence of the financial need of the
receiving spouse, the ability of the other spouse to pay, and the
reasonableness of the requested fees” (quotation simplified)).
Neither party challenges this aspect of the trial court’s decision.




20170645-CA                     9                 2019 UT App 99
                      Wollsieffer v. Wollsieffer


less than the amount Mother asserted in her order to show
cause. Father thus argued below that he substantially prevailed,
but the trial court concluded that Mother substantially prevailed
because she won on her contempt claims. On appeal, Father
argues that because Mother did not receive 51% or more of the
amount she alleged Father failed to provide in child support,
Mother did not substantially prevail on her claims. But Father
cites no authority to support his contention. And without more,
we are unpersuaded that Mother, who successfully proved
Father’s contempt, did not substantially prevail within the
meaning of section 30-3-3(2) simply because she recovered less
than half of what she sought in child support payments.
Accordingly, we discern no abuse of the trial court’s discretion
in determining that Mother should be awarded attorney fees for
her efforts to enforce the terms of the Illinois Divorce Judgment. 4

¶18 Father also challenges the amount of the attorney fees the
trial court awarded to Mother. In fixing the amount of
reasonable attorney fees, a trial court should generally consider
(1) the legal work that was “actually performed,” (2) the amount
of work that was “reasonably necessary to adequately prosecute
the matter,” (3) the attorney’s billing rate and whether it is
“consistent with the rates customarily charged in the locality for
similar services,” and (4) any other relevant factors, “including
those listed in the Code of Professional Responsibility.” Dixie


4. The court also noted that it was authorized to award Mother
her attorney fees “as a remedy for [Father’s] contempt.” (Citing
Utah Code section 78B-6-311.) But on appeal, Father does not
challenge this ruling. Father’s failure to do so provides this court
with an alternative basis to affirm the trial court’s award of
attorney fees to Mother. See Kendall v. Olsen, 2017 UT 38, ¶ 12,
424 P.3d 12 (“We will not reverse a ruling of the [trial] court that
rests on independent alternative grounds where the appellant
challenges only one of those grounds.” (quotation simplified)).




20170645-CA                      10                2019 UT App 99
                      Wollsieffer v. Wollsieffer


State Bank v. Bracken, 764 P.2d 985, 990 (Utah 1988). Here, Mother
submitted the billing invoices from her attorneys documenting
the amount of fees she had incurred and counsel’s declaration
attesting to the time spent, billing rates, and description of the
work performed. 5

¶19 Counsel’s billing statements to Mother included the fees
charged for work performed prior to Mother’s filing of the order
to show cause. And separately described and accounted for the
work performed in responding to Father’s petition to modify the
Illinois Divorce Judgment and on Mother’s motion to enforce the
terms of the then-in-effect judgment. To limit Mother’s award of
attorney fees to her “efforts to enforce the existing decree,” the
trial court reduced Mother’s requested fees to only those
incurred in litigating Mother’s motion to enforce the orders of
the Illinois Divorce Judgment. The court also took into
consideration the fact that some of Mother’s enforcement efforts
were ultimately unsuccessful.

¶20 Considering the hours Mother’s counsel spent litigating
her order to show cause all the way through trial, 6 the trial court


5. Father asserts that the trial court “did not explain [the court’s]
basis and numbers used . . . with detailed evidence” when it
calculated the amount of the attorney fees awarded to Mother.
The court, however, explained that it “carefully review[ed]
counsel’s records,” which included the detailed billing
statements that Mother’s counsel attached to their declaration of
attorney fees in which counsel attested to the work performed,
time spent, and rates charged. And the court explained which
categories of fees it disallowed and the specific number of hours
it found reasonable.

6. The trial court included one-half of the total hours counsel
billed for trial.




20170645-CA                      11                2019 UT App 99
                     Wollsieffer v. Wollsieffer


determined that the time spent and the billing rates of counsel
were reasonable in light of their experience. The court therefore
awarded Mother $12,300 for the fees she incurred specifically
litigating the enforcement action. Our review of the record and
the court’s findings reveals no abuse of the trial court’s
discretion in calculating reasonable attorney fees. We
accordingly affirm the trial court’s award of attorney fees to
Mother and affirm its calculation of the amount of that award.

               II. Calculation of Daycare Expenses

¶21 Father next argues that the trial court overlooked
overpayments Father allegedly made with respect to his daycare
expense obligations between October 2013 and July 2015.

¶22 Due to the parties’ living in different states and
work-related travel, the parties’ Illinois Divorce Judgment
obligated each parent to provide $1,000 per month toward
daycare expenses for their children. During trial, each party
submitted an exhibit summarizing, among other things, receipts
for daycare expense payments. When Father moved for
admission of his own exhibit, Mother objected, arguing that the
calculations in his exhibit were unclear and asserting that his
calculations     included     irrelevant   information.    During
cross-examination, Father stated that he had not prepared a
portion of his exhibit and therefore could not testify to its
accuracy. Mother subsequently submitted her own exhibit,
which documented all child support and daycare expense
amounts provided by Father following entry of the Illinois
Divorce Judgment. Father later submitted a substitute exhibit,
and Mother withdrew her objection. Relying on Mother’s
exhibit, the trial court determined that Father had failed to meet
his daycare-related obligations under the Illinois Divorce
Judgment and was $5,520 in arrears.

¶23 On appeal, Father asks this court to consider the evidence
presented at trial and reach a different finding. “When reviewing


20170645-CA                     12                2019 UT App 99
                     Wollsieffer v. Wollsieffer


a [trial] court’s findings of fact on appeal, we do not undertake
an independent assessment of the evidence presented during the
course of trial and reach our own separate findings with respect
to that evidence.” 438 Main St. v. Easy Heat, Inc., 2004 UT 72,
¶ 75, 99 P.3d 801. Instead, we “evaluate whether the court’s
findings are so lacking in support that they are against the clear
weight of the evidence.” Id.

¶24 Here, the court considered the testimony of the parties as
well as summaries of daycare-expense payments offered by both
parties between the entry of the Illinois Divorce Judgment and
December 2015. As a starting point, the trial court determined
that over this period, the Illinois Divorce Judgment obligated
Father to provide $1,000 per month for his share of the children’s
daycare expenses. Mother testified that she had hired a nanny in
2015 but that she had dismissed that nanny midway through
December of that year because she did not need surrogate care
for the children. Accordingly, the trial court credited Father with
$500 for that month.

¶25 The court next considered the amounts Father actually
provided to cover the costs of the children’s daycare. Father
asserted that he had overpaid during some months but
acknowledged that he “didn’t pay anything” toward daycare
expenses for the last half of August 2015 through the end of that
year. After considering the evidence submitted by both parties,
the trial court found that Father owed $5,520 in unpaid daycare
expenses—the amount Mother asserted remained outstanding.
We are not persuaded that the trial court’s finding—that Father
failed to meet his support obligation for daycare expenses
amounting to $5,520—is against the clear weight of the evidence
presented at trial.

                 III. Father’s Unpreserved Issues

¶26 Finally, Father raises two issues that we conclude were
not preserved for appellate review. First, he argues that the trial


20170645-CA                     13                2019 UT App 99
                      Wollsieffer v. Wollsieffer


court erred when it purportedly failed to apply Utah Code
section 78B-12-112(4) to fix the date for retroactive application of
the modified divorce decree. See Utah Code Ann. § 78B-12-112(4)
(LexisNexis 2012) (authorizing a court to retroactively modify a
support obligation “with respect to any period during which a
modification is pending” and requiring that “the effective date
of the modification shall be the month following service on the
parent whose support is affected”). We conclude that this issue
was not preserved in the trial court.

¶27 Father advocated at trial for retroactive application of the
modified divorce decree, but he did not argue for the application
of section 78B-12-112(4) or contend, as he does now, that the
statute required that the divorce decree be modified effective
November 1, 2015. Instead, Father cited no authority for his
request and argued generally that the court should make the
modified decree retroactive to either the date he filed his petition
for modification or the date the petition was served.

¶28 On appeal, Father argues that the applicable statute
requires the court to apply a date altogether different from the
date he advocated for at trial and different from the date
ultimately adopted by the court. Because Father did not argue to
the trial court that it was required by section 78B-12-112(4) to
make the modification retroactive to November 1, 2015, he has
not preserved this issue for appeal. 7 See State v. Johnson, 2006 UT
App 3, ¶ 13, 129 P.3d 282 (“Utah courts require specific
objections in order to bring all claimed errors to the trial court’s


7. Father does not argue that any exceptions to the preservation
rule apply. See State v. Johnson, 2017 UT 76, ¶ 15, 416 P.3d 443
(“When a party fails to raise and argue an issue in the trial court,
it has failed to preserve the issue, and an appellate court will not
typically reach that issue absent a valid exception to
preservation.”).




20170645-CA                      14                2019 UT App 99
                      Wollsieffer v. Wollsieffer


attention to give the court an opportunity to correct the errors if
appropriate.” (quotation simplified)).

¶29 Father also argues that the trial court incorrectly
interpreted the parties’ Illinois Divorce Judgment. Specifically,
he asserts that the trial court improperly used Father’s 2015
gross income instead of his net income when it calculated his
additional child support obligation under the Additur Provision.

¶30 In addition to obligating Father to provide a fixed amount
of base support for the children, the Illinois Divorce Judgment
obligated Father to provide additional support amounting to
“32% of the net of all bonuses he received, and 32% of any income
in excess of” his base salary. (Emphases added.) The trial court
determined that, in 2015, Father “earned approximately $10,000
in excess of the [threshold amount],” thus triggering the Additur
Provision. It accordingly found Father in contempt for failing to
provide this additional child support and determined that he
was $3,205 in arrears. Because Father did not challenge the trial
court’s interpretation of the Illinois Divorce Judgment’s Additur
Provision as requiring examination of his gross income as
opposed to his net income, we conclude that this issue was not
preserved and do not consider it further. 8

                   IV. Attorney Fees on Appeal

¶31 Each party requests fees incurred on appeal. “Generally,
when the trial court awards fees in a domestic action to the party
who then substantially prevails on appeal, fees will also be
awarded to that party on appeal.” Osguthorpe v. Osguthorpe, 872
P.2d 1057, 1059 (Utah Ct. App. 1994) (quotation simplified).
Because we affirm the trial court’s award of attorney fees to
Mother below and because she has substantially prevailed on

8. Father does not argue an exception to the preservation rule on
this claim. See State v. Johnson, 2006 UT App 3, ¶ 13, 129 P.3d 282.




20170645-CA                      15                2019 UT App 99
                    Wollsieffer v. Wollsieffer


appeal, Mother is entitled to the attorney fees she incurred on
appeal. We therefore remand to the trial court to determine the
amount of attorney fees reasonably incurred in defending this
appeal.


                       CONCLUSION

¶32 Father has not shown that the trial court exceeded its
discretion when it determined that Mother substantially
prevailed on her motion to enforce the terms of the Illinois
Divorce Judgment. The court also acted within its discretion
when it fixed the amount of that award, and we discern no clear
error in the trial court’s factual findings regarding Father’s
unpaid daycare expense obligations. And Father’s other claims
are either inadequately briefed or unpreserved. Accordingly, we
affirm and award Mother her attorney fees reasonably incurred
on appeal. We remand to the trial court for the limited purpose
of determining the amount of the award.




20170645-CA                    16                2019 UT App 99